The bill of complaint herein sought an injunction against distress for rent proceedings and also an accounting and damages for breach of contract under which the tenants held possession. On motion to dismiss the bill of complaint and to strike all claims for damages, the court denied the motion to dismiss and "ordered and decreed that the said motion to strike all that portion of the bill of complaint with reference to the claim for damages against the defendant be, and the same is hereby granted, and said complainants are hereby ordered to file an amended bill of complaint in this cause on or before the 30th day of January, *Page 231 
A.D. 1933, omitting the allegations of, and claims for damages against the defendant."
Complainants appealed, and defendant filed as a cross assignment of error the denial of the motion to dismiss the bill of complaint.
An injunction to restrain distress for rent proceedings and an accounting as a claim for damages are not so interrelated as to make the order striking the claim for damages erroneous when the accounting sought does not require equitable procedure and the remedy at law for damages claimed is adequate. The bill for injunction may be retained for appropriate proceedings.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.